ACCEPTED
                                                                                                  04-15-00700-CR
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                           12/16/2015 10:33:32 AM
                                                                                                   KEITH HOTTLE
                                                                                                           CLERK
                                  NO. 04-15-00700-CR

STATE OF TEXAS                               §           IN THE COURT OF APPEALS
                                                                                FILED IN
VS.                                          §           THE FOURTH4th COURT OF APPEALS
                                                                    SUPREME
                                                                         SAN ANTONIO, TEXAS
                                                                        12/16/15 10:33:32 AM
EVONTA GARRETT                               §           JUDICIAL     DISTRICT, TEXAS
                                                                          KEITH E. HOTTLE
                                                                                Clerk
                  APPELLANT'S MOTION TO DISMISS APPEAL

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes EVONTA GARRETT, appellant in the above styled and numbered cause,

and moves this Court to dismiss this appeal, pursuant to Rule 42.2 of the Texas Rules of

Appellate Procedure, and for good cause shows the following:

                                             I.

                                   Procedural Posture

       This case is on appeal from the 290th Judicial District Court of Bexar County, Texas.

The case below was styled the State of Texas vs. Evonta Garrett, and numbered

2015-CR-8308. Pursuant to a plea agreement, appellant was convicted of Burglary of a

Habitation. A sentence of ten (10) years incarceration in the Texas Department of Criminal

Justice was assessed on October 27, 2015. Notice of Appeal was filed in the trial court on

November 3, 2015. The Clerk's Record was filed in this Court November 10, 2015, and the

Reporter's Record was filed on December 1, 2015. Appellant's docketing statement was

efiled on November 25,2015, and accepted by this Court on November30, 2015. No Motion

for New Trial was filed.

       On November 17, 2015, this Court entered an Order giving Appellant notice that this
appeal would be dismissed pursuant to rule 25.2(d) of the Texas Rules of Appellate

Procedure unless written consent to appeal was obtained from the trial court, and an amended

certification showing such right to appeal was filed by December 8, 2015. Appellate

deadlines in this matter were also suspended until further notice by this Court. On December

6,2015, appellant filed a Motion to Extend Time to Respond to Court's Order ofNovember

17, 2015 Suspending Appellate Deadlines, which was received by this Court on December

7, 2015. On December 9, 2015, this Court granted Appellant an extension until December

18, 2015 in which to file his response.

                                             II.

       Appellant has discussed this matter and the foregoing circumstances with his attorney,

Mr. John Ritenour. As as result of that discussion, and as indicated by their signatures

below, Appellant hereby voluntarily requests that this Court dismiss this matter pursuant to

Rule 42.2 of the Texas Rules of Appellate Procedure.

       WHEREFORE, PREMISES CONSIDERED, appellant prays that this Court grant this

Motion To Dismiss Appeal, and for such other and further relief as the Court may deem

appropriate.

                                           Respectfully submitted:




                                              2
           1
 EVbNTA GARREtF                                   JOIN R1S!'EN OUR. JR.
 TDCJ Number 02031958                             St eB No 00794533
 Texas Department of Criminal Justice             Milam uiktlng, Suite 1716
 Garza West Unit                                  115 E. Travis Street, Suite 1716
 4250 Highway 202                                 San Antonio, TX 78205
 Beeville, TX 78102                               (210) 222-0125
                                                  Fax: (210) 222-2467
Appellant                                         Ritenourlaw@aol.com

                                                  Attorney for Appellant

 Date:                                            Date:




                               CERTIFICATE OF SERVICE

         I hereby certify that on this the                day of                     , 20151

electronically served a copy of this Appellant's Motion to Dismiss Appeal on the District

Attorney for Bexar County, Texas, (ATTN: Appellate Section) by addressing it to

Jeanette.Canales(21Bexar.org through the Texas efiling system.



                                                       IS/JOHN J. RITENOUR, JR.
                                                    JOHN J. RITENOUR, JR.




                                             01